        Case 1:20-cv-00562-JEJ Document 43 Filed 12/16/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AARON HOPE, et al.,



             Plaintiffs-Petitioners,
                                                  Case No. 1:20-cv-00562
vs.                                            Chief Judge John E. Jones III

CLAIR DOLL, in his official capacity as
Warden of York County Prison, et al.,

             Defendants- Respondents.



 ORDER GRANTING MOTION TO DISMISS PETITIONER AVECILLA

                     16th day of _____________,
      COME NOW, this ____         December      2020, after consideration of

Petitioner’s Unopposed Motion to Dismiss Petitioner Avecilla, it is hereby

ORDERED that the motion is GRANTED. Petitioner shall be dismissed from the

case. The portion of the docket in support of Petitioner contained in ECF No.

3-18 and in paragraph 26 of ECF No. 3 shall be withdrawn from the record.

                                       BY THE COURT



                                       _______________________________
                                       Hon. John E. Jones, Chief
                                       United States District Judge



                                         1
